Title: To Thomas Jefferson from Nathaniel Cutting, 1 March 1792
From: Cutting, Nathaniel
To: Jefferson, Thomas


          
            Sir
            March 1st. 1792.
          
          A Flute belonging to the French Government, which was dispatch’d from hence for Philadelphia the beginning of last week, is wreck’d and totally lost on the Reef called Le mouchoir quarré. I am given to understand that all the Letters which were aboard her are lost, and therefore take the liberty of saluting you with the foregoing Copy of what I wrote you by that opportunity. The account of the Insurrection and Devastation which I therein mention to have taken place in the southern Department of this Colony, remains uncontroverted.
          I have since conversed with a member of the Colonial Assembly who is from that quarter and who not only confirms the dreadful detail,  but gives it as his opinion that the destruction of the out habitations of the middle part of the Colony will inevitably follow. The opinion of this Gentleman respecting the force necessary to re-establish the Colony coincides with mine.—Nothing less than 20,000 men who will act with unanimity and firmness can attain this desirable object.—In the present relaxed state of the French Government I think it will be difficult if not impossible for it to afford the necessary aid, and in the present ruinous state of this Colony no Foreign Power would accept it as a gift in Fee Simple on condition of immediately re-establishing it:—A natural inference is that the bloody Banner of Anarchy will long continue display’d and that under its baneful influence Rapine, Murder and Devastation will still stalk abroad with impunity.
          In a former Letter from this Island I remarked that the French Colonists had not learn’d to sacrifice private opinion to public utility. Notwithstanding they have now had two years experience of the woeful effects of political dissentions, yet, I am sorry to say, the same observation still holds good. Various and contradictory systems find warm partizans among the versatile Politicians who inhabit “La Partie Française de St. Domingue.”
          Even the Colonial Assembly is accused of permitting cabal and intrigue to tarnish the lustre of its Patriotic pretensions, to render nugatory and indecisive its public discussions, and to stamp its resolves with the characteristics of partiality and imbecile resentment.
          I am not sufficiently acquainted with the private life and opinions of those Individuals who compose this political Corps to judge whether the charge of incapacity brought against them collectively is justly founded or not; but it is evident that the misery of this Colony would never have gain’d its present ascendancy if harmony and the love of order had been assiduously cultivated in the Community. To those jealous bickerings between the Colonial Assembly and the Executive branch of Government which sprang into existance soon after the epoch of the Revolution and which have subsisted with a greater or less degree of virulence ever since, may be attributed the desolation of the richest and most beautiful districts of this superb Colony!
          Of late the Assembly has been involved in an ill-boding altercation with the National Commissaries. Some proceedings of those Gentlemen did not exactly tally with the circumscribed ideas of certain individuals who seem inclined to oppose every system, right or wrong, which is not the produce of their own excentric imaginations. The assembly was induced to call in question the authority of the Comissaries, and by some impolitic animadversions on the subject, excited a severe reply from Mr. Mirbeck, who is at the head of the Commission. His Letter  was, by his own order, printed and distributed gratis the same day that it was presented to the Assembly. I inclose you a Copy of it by which you will percieve “he speaks as one having authority” and who possesses that firmness which is the legitimate offspring of conscious rectitude.
          Advices were received in Town this afternoon from Les Cayes stating that the White Forces had recently obtain’d a compleat victory over a strong Party of Mulattoes who had posted themselves in the vicinity of that City and fortified their Camp. We are told also that most of the Slaves in the Southern and some in the Western Department of the Colony are actually in Insurrection. While the Insurgents can obtain amunition from the Spaniards it will be almost impossible to quell them, and I begin to be of opinion that it will be most prudent for Government to enter into a Treaty with them similar to that which the Government of Jamaica formerly made with the Maroon Negroes in that Island; otherways the expence of protecting the plantations will exceed their Revenue.—I have the honor to be, with the greatest Respect, Sir, Your most obedt. and very huml. Servt.,
          
            Nat. Cutting.
          
        